DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-9, 11-17, and 19-23 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the plurality of power gates are connected in parallel between the second VR and the input power supply rail.  Without this specific connection the circuit will not work as intended.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8  are rejected under 35 U.S.C. 103 as being unpatentable over) in Luh et al. (US 20150357815) view of Krishnamurthy et al. (US 20160181803) and Na (US 20180284823).
Regarding claim 1, Luh teaches
An apparatus comprising: 
a first voltage regulator (VR) with a first efficiency; (Fig. 8 (802), [0069], “voltage regulators … include a higher-efficiency, lower-power regulator”), 
a second VR with a second efficiency, (Fig. 8 (804)) wherein the second efficiency is lower than the first efficiency; ([0069], “voltage regulators … include a higher-efficiency, lower-power regulator and a higher-power, lower-efficiency regulator.”)
a plurality of power gates (Fig. 8 (812)) coupled to an output of the first VR and to an output of the second VR; and (Figs. 3, 5, and 7, [0090], “the power-delivery systems of FIGS. 3A, 4A, and 5A-5D may be configured through a software-based control apparatus. … control signals for controlling an actively controlled switching assembly 712 that includes switching mechanisms such as power metal-oxide-semiconductor field-effect transistors (MOSFETs). ) 
plurality of power gates via an input power supply rail. (Fig.8)
Luh does not teach but Krishnamurthy teaches an output of the first VR coupled to an input supply rail via an impedance. (Fig. 1, (R1))
Luh and Krishnamurthy are analogous art. Krishnamurthy is cited to teach a similar concept of controlling voltage/power in an electronic device.  Luh does not discuss an impedance coupled to an output of a voltage regulator. Krishnamuthy teaches the common use of an impedance coupled to a voltage regulator. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Krishnamurthy, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh to use an impedance on the output of a voltage regulator supplying power to a load. 
Luh and Krishnamurthy do not teach but Na teaches
a plurality of power gates (Fig. 2 (201g1-N)), [0034], “power devices 201g.sub.1-N, where ‘N’ is an integer.” and [0044], “When Vout (e.g., voltage on node 106) falls below Vref 109b, signal on node 201c is asserted indicating that the p-type devices 201g.sub.1-N need to be turned on (e.g., clamped).”)
Luh, Krishnamurthy and Na are analogous art. Na is cited to teach a similar concept of controlling voltage/power in an electronic device.  Based on Na, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh and Krishnamurthy to use a plurality of power gates to clamp the voltage to prevent droop. 
Regarding claim 3, Luh does not teach but Krishnamurthy teaches wherein gate terminals of the power gates are coupled to ground. (Figs. 1 and 7, [0020], “power supplied by VR1, VR2 or VRn may drive current to load 1, load 2 or load n through various paths having resistors (Rs) and PGs.” And [0043], “a more detailed view of controller 120-n and power gate device 130-n from system 100 shown in FIG. 1. For these examples, PG1n, PG2n and PG3n of power gate device 130-n are shown as being composed of digital synthesizable low-dropouts (DSLDOs) 1n, 2n and 3n.”, where the power gates as described are active low devices. In other words, when the power gates are enabled by the controller they are coupled to ground)
Luh and Krishnamurthy are analogous art. Krishnamurthy is cited to teach a similar concept of controlling voltage/power in an electronic device.  Luh only discusses enabling/switching the power gates but does not mention coupling them to ground. Based on Krishnamurthy, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh to couple the power gates to ground to enable them as needed.  Furthermore, being able to couple the power gates to ground to enable them as needed improves on Luh by being able to prevent voltage droop in the system. To 

Regarding claim 4, Luh teaches wherein some of the plurality of power gates automatically turn on when voltage on the input power supply rail falls below a threshold. (Fig. 9, [0121], “If an excessive voltage droop on a load is detected, a control signal is optionally generated to change the coupling of one or more additional power converters from another load to the load”)
Regarding claim 5, Luh teaches wherein the load is a processor core. (Fig. 1 ((“loads 122-128 may include the central processing unit (CPU), graphics-processing unit (GPU)”))
Regarding claim 6, Luh does not teach but Krishnamurthy teaches wherein the plurality of power gates are located on a same die as the load. ([0023], “The elements of system 100 may be included on a same die or chip as loads 1 to n. For example, loads 1 to n may include cores of a multi-core processor and VID controller 110, VRs 1 to n, controller 120-1 to 120n and PG devices 130-n may be part of a FIVR to provide regulated voltage to these cores.”)
Luh and Krishnamurthy are analogous art. Krishnamurthy is cited to teach a similar concept of controlling voltage/power in an electronic device.  Luh does whether the power gates are on the die or off die. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Krishnamurthy, it would have been obvious before the effective filing date of the 
Regarding claim 7, Luh does not teach but Krishnamurthy teaches wherein source or drain terminals of the plurality of power gates are coupled to the output of the second VR, and wherein drain or source terminals of the plurality of power gates is coupled to the input power supply rail. (Fig. 7, (120-1, … 120-n) PG devices)
Luh and Krishnamurthy are analogous art. Krishnamurthy is cited to teach a similar concept of controlling voltage/power in an electronic device.  Luh does not discuss source/drain connections of the power gates. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Krishnamurthy, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh to connect either the source or drain of the power gates to the voltage regulators to be able to pass the voltage through them to the load. 
Regarding claim 8, Luh does not teach but Krishnamurthy teaches wherein the first and second VRs are off-die with respect to the load and wherein the first and second VRs are located on a motherboard. ([0023], “VRs 1 to n and/or VID controller 110 and may be part of external regulators and/or controllers located at a computing platform hosting the multi-core processor.”)
Luh and Krishnamurthy are analogous art. Krishnamurthy is cited to teach a similar concept of controlling voltage/power in an electronic device.  Luh does whether the voltage regulators are on the die or off die. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way . 

Claims 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over) in Luh et al. (US 20150357815) view of Krishnamurthy et al. (US 20160181803), Na (US 20180284823) and Ganor et al. (US 20170083067).
Regarding claim 9, Luh teaches 
An apparatus comprising: 
a first voltage regulator (VR) with a first efficiency; (Fig. 8 (802), [0069], “voltage regulators … include a higher-efficiency, lower-power regulator”)
a second VR with a second efficiency, (Fig. 8 (804), [0069], “a higher-power, lower-efficiency regulator.”) wherein the second efficiency is lower than the first efficiency; ([0669], “voltage regulators … include a higher-efficiency, lower-power regulator and a higher-power, lower-efficiency regulator.”)
Docket No.: O1.AC2101-US27a plurality of power gates (Fig. 8 (808)) coupled between an output of the second VR and the input of the power supply rail; ([0090], “the power-delivery systems of FIGS. 3A, 4A, and 5A-5D may be configured through a software-based control apparatus. … control signals for controlling an actively controlled switching assembly 712 that includes switching mechanisms such as power metal-oxide-semiconductor field-effect transistors (MOSFETs). ) 
Luh does not teach but Krishnamurthy teaches an output of the first VR coupled to an input supply rail via an impedance. (Fig. 1, (R1))

Luh and Krishnamurthy do not teach but Na teaches
a plurality of power gates (Fig. 2 (201g1-N)), [0034], “power devices 201g.sub.1-N, where ‘N’ is an integer.” and [0044], “When Vout (e.g., voltage on node 106) falls below Vref 109b, signal on node 201c is asserted indicating that the p-type devices 201g.sub.1-N need to be turned on (e.g., clamped).”)
Luh, Krishnamurthy and Na are analogous art. Na is cited to teach a similar concept of controlling voltage/power in an electronic device.  Based on Na, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh and Krishnamurthy to use a plurality of power gates to clamp the voltage to prevent droop. Furthermore, being able to use a plurality of power gates improves on Luh and Krishnamurthy by being able to minimize voltage droop. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to 
Luh, Krishnamurthy and Na do not teach but Ganor teaches

a third VR (Fig. 1 (125)) having an input coupled to the input power supply rail; and (Fig. 1 (125) and (160) and [0033], “other regulated voltages may be provided to on-chip resources from external voltage regulator 160 or one or more additional external sources of regulated voltages.”) 
a load coupled to an output of the third VR. (Fig. 1, (120))
Luh, Krishnamurthy, Na and Ganor are analogous art. Ganor is cited to teach a similar concept of controlling voltage/power in an electronic device.  Based on Ganor, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh, Krishnamurthy, and Na include a third integrated voltage regulator coupled to an input power supply rail. Furthermore, being able to use a third VR improves on Luh, Krishnamurthy, and Na by being able to improve power efficiency in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “greater power efficiency for an integrated circuit can be realized by providing one or more integrated voltage regulators that switchably couple charge to selected ones of multiple voltage rails of the integrated circuit.”, [0024]
As to claim 10, Luh and Krishnamurthy teach this claim according to the reasoning provided in claim 2.

As to claim 13, Luh teaches this claim according to the reasoning provided in claim 5.
As to claim 11, Luh and Krishnamurthy teach this claim according to the reasoning provided in claim 3.
As to claim 14, Luh and Krishnamurthy teach this claim according to the reasoning provided in claim 6.
As to claim 15, Luh and Krishnamurthy teach this claim according to the reasoning provided in claim 7.
As to claim 16, Luh and Krishnamurthy teach this claim according to the reasoning provided in claim 8.


Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over) in Luh in view of Krishnamurthi, Na, and Ravichandran et al. (US 20080111534).
Regarding claim 17, Luh teaches 
A system comprising: 
a motherboard; ([0048], “For example, power converters 120 may convert direct current (DC) power from a power adapter acting as power source 110 into low-voltage direct current (DC) that is used to charge a battery and/or power components of a portable electronic device such as a mobile phone, laptop computer,” where it is interpreted that a laptop computer has a motherboard)
coupled to an input power supply rail via an impedance; (Fig. 8 (802), [0069], “voltage regulators 304-306 include a higher-efficiency, lower-power regulator”)
a second VR on the motherboard, the second VR with a second efficiency, (Fig. 8 (308)), [0069], “a higher-power, lower-efficiency regulator.”) wherein the second efficiency is lower than the first efficiency; (Fig. 3, [0069], “voltage regulators 304-306 include a higher-efficiency, lower-power regulator and a higher-power, lower-efficiency regulator.”)
a system-on-chip (SOC) on the motherboard comprising: a plurality of power gates (Fig. 8 (812)) coupled between an output of the second VR and the input power supply rail; and (Figs. 3, 5, and 7-8, [0090], “the power-delivery systems of FIGS. 3A, 4A, and 5A-5D may be configured through a software-based control apparatus. … control signals for controlling an actively controlled switching assembly 712 that includes switching mechanisms such as power metal-oxide-semiconductor field-effect transistors (MOSFETs). ) 
Docket No.: O1.AC2101-US28a processor core coupled to an input power supply rail; and (Fig. 8 (814), (Fig. 1 ((“loads 122-128 may include the central processing unit (CPU), graphics-processing unit (GPU)”))
Luh does not teach but Krishnamurthy teaches an output of the first VR coupled to an input supply rail via an impedance. (Fig. 1, (R1))
Luh and Krishnamurthy are analogous art. Krishnamurthy is cited to teach a similar concept of controlling voltage/power in an electronic device.  Luh does not 
Luh and Krishnamurthy do not teach but Na teaches
a plurality of power gates (Fig. 2 (201g1-N)), [0034], “power devices 201g.sub.1-N, where ‘N’ is an integer.” and [0044], “When Vout (e.g., voltage on node 106) falls below Vref 109b, signal on node 201c is asserted indicating that the p-type devices 201g.sub.1-N need to be turned on (e.g., clamped).”)
Luh, Krishnamurthy and Na are analogous art. Na is cited to teach a similar concept of controlling voltage/power in an electronic device.  Based on Na, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh and Krishnamurthy to use a plurality of power gates to clamp the voltage to prevent droop. Furthermore, being able to use a plurality of power gates improves on Luh and Krishnamurthy by being able to minimize voltage droop. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “avoids a large voltage droop caused by large load step changes”, [0019]
Luh, Krishnamurthy and Na do not teach but Ravichandran teaches

an antenna coupled to the SOC. ([0039], “When implemented as a wireless communication system, one or more logic devices may include various elements suitable for wireless communications, such as one or more antennas”)
Luh and Ravichandran are analogous art. Ravichandran is cited to teach a similar concept of controlling voltage/power in an electronic device.  Ravichandran is a SOC with an antenna. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Ravichandran, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh to be an SOC with an antenna. 
Regarding claim 21, Luh and Ravichandran teach wherein an output voltage, on the output of the first VR is dynamically increased or decreased based on an activity of a third VR. ([0103], “For example, control apparatus 718 may divert power converters from the second load to the first load if a voltage droop on the first load is detected and the first load has a higher priority than the second load. If the second load subsequently experiences voltage droop, control apparatus 718 may reduce the power state of the second load until the voltage droop on the second load is no longer detected.”)
Regarding claim 22, Luh and Ravichandran do not teach but Krishnamurthy teaches wherein a voltage identification (VID) of the first VR is dynamically adjusted based on an activity of a third VR. ([0030], “In some examples, VID controller 410 may 1, VID2 and VIDn such that a same regulated voltage or one or more different regulated voltages may be outputted by VRs 1, 2 and n. For example, VID1 may cause VR1 to supply enough power to supply of portion of core 1's non-peak demand load and to supply both a first portion of core n's peak demand load. VID2 may cause VR2 to also supply enough power to supply both a second portion of core 1's non-peak demand load and to supply a portion of core n's peak demand load. VIDn may cause VRn to supply only a portion of core n's peak demand load.”)
Luh, Ravichandran and Krishnamurthy are analogous art. Krishnamurthy is cited to teach a similar concept of controlling voltage/power in an electronic device.  Krishnamurthy teaches using VID to control voltage of the voltage regulators. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Krishnamurthy, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Luh and Ravichandran to be use VID to control the voltage of the voltage regulators.
Regarding claim 23, Krishnamurthy teaches wherein the second VR is positioned in a die, and wherein the second BR is in parallel with the first VR with and active load-line. (Fig 1, [0017], “the first and second voltage regulators or even additional voltage regulators may be part of a smart power delivery network to supply either peak load demand or non-peak load demand to the plurality of loads in a way that enables these demands to be met in an efficient, power saving and space saving (if deployed on a same chip or die) manner”)

As to claim 19, Luh, Ravichandran, and Krishnamurthy teach this claim according to the reasoning provided in claim 3.
As to claim 20, Luh and Ravichandran teach this claim according to the reasoning provided in claim 4.

Response to Arguments
Applicant’s arguments, see pgs. 1-2, filed 09/02/2021, with respect to the rejection(s) of claim(s) 1-23 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luh, Krishnamurthy, and Na.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        December 2, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187